Stephen R. BOYES and Patrice Boyes, Plaintiffs-Appellants,

                                                      v.

 SHELL OIL PRODUCTS COMPANY, Mobil Oil Company, and Tenneco Oil Company, Defendants-
Appellees.

                                                No. 98-3692.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                              March 24, 2000.

Appeal from the United States District Court for the Northern District of Florida (No. 1:97-CV-1-MMP);
Maurice M. Paul, Judge.

ON PETITIONS FOR REHEARING AND SUGGESTIONS OF REHEARING EN BANC

Before CARNES, Circuit Judge, and RONEY and HILL, Senior Circuit Judges.

        PER CURIAM:

        Having considered the petitions for rehearing and for rehearing en banc, we conclude that they are

to be denied. In doing so, however, we wish to clarify that our holding in this case was a narrow one. The

only issue before us was whether the district court erred in abstaining from hearing the Boyes' lawsuit brought

under the Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. §§ 6901-6992. We held that the

district court did err. The reason abstention was inappropriate, we explained, is that Fla. Stat. § 376.308(5)

is preempted by the citizen suit provision of the RCRA to the extent that § 376.308(5) would operate to bar

suit to enforce the RCRA.

        We have had no occasion in this appeal to express any view on any other aspect of the Florida statute

or program involved in this case, and we do not do so. We expressed in our original opinion, and we express

now, no view on whether any other aspect of the Florida program is preempted in any other circumstance or

case. More specifically, we have expressed no view on the operation of § 376.308(5) as a bar to suit to

enforce state law.
        The petitions for panel rehearing are DENIED and no member of this panel nor other judge in regular

active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal

Rules of Appellate Procedure; Eleventh Circuit Rule 35-5), the petitions for rehearing en banc are DENIED.




                                                     2